--------------------------------------------------------------------------------


Up to 16,666,667 Units SANTA FE GOLD CORPORATION   Units Consisting of One Share
of Common Stock and A Warrant to Purchase One Share of Common Stock   $.30
Purchase Price per Unit     SUBSCRIPTION AGREEMENT

To: Santa Fe Gold Corporation

Ladies and Gentlemen:

     1. Subscription. Pursuant to the accompanying Prospectus Supplement, dated
August 1, 2012, and the related base prospectus dated December 29, 2009, the
undersigned (the “Subscriber”) hereby subscribes for, and agrees to purchase
from Santa Fe Gold Corporation, a Delaware corporation (the “Company”), such
number of Units, as set forth on the signature page hereto, at a purchase price
of $.30 per Unit, with each Unit consisting of one share of common stock, par
value $0.002 (“Common Stock”), and a warrant to purchase a share of Common Stock
at an initial exercise price of $.40 per share of Common Stock. As a condition
of the offer, the undersigned agrees to deliver to the Company this executed
Subscription Agreement.

     2. Representations and Warranties. By executing this Subscription
Agreement, the undersigned represents, warrants and acknowledges to the Company
that:

          a. The undersigned is either (i) an existing holder of shares of the
Company’s Common Stock, (ii) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act of 1933, as
amended (the “Securities Act”) or (iii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act;

          b. No commission or other remuneration will be paid or given directly
or indirectly for soliciting any security holder in connection with the purchase
and sale of the Units;

          c. Based on personal knowledge and experience in financial and
business matters in general, the undersigned understands the nature of this
investment, is fully aware of and familiar with the proposed business operations
of the Company, is able to evaluate the merits and risks of an investment in the
Units and is capable of protecting the undersigned’s interests in such
investment;

          d. The undersigned has considered the "Risk Factors" beginning on page
S-4 of the Supplemental Prospectus, on page 7 of the accompanying prospectus and
on page 9 of the Company’s Annual Report on Form 10-K dated September 13, 2011,
for the fiscal year ended June 30, 2011;

          e. The undersigned has been advised and understands that this
investment is, by its nature, very speculative;

          f. The undersigned has sufficient income and net worth such that the
undersigned does not contemplate being required to dispose of any portion of the
investment in the Units to satisfy any existing or expected undertaking or
indebtedness. The undersigned is able to bear the economic risks of this
investment, including, without limiting the generality of the foregoing, the
risk of losing all or any part of the investment and probable inability to sell
or transfer the investment for an indefinite period of time;

          g. The Units when purchased will be acquired for the account of the
undersigned and are not being acquired with a view to any distribution thereof,
and the undersigned is not, directly or indirectly, participating in an
underwriting of any such distribution or transfer;

--------------------------------------------------------------------------------

          h. The investment in the Company has been privately proposed to the
undersigned without the use of general solicitation or advertising;

          i. The undersigned is not a citizen or resident of Canada nor an
entity incorporated or formed under the laws of Canada or any of its provinces;
and

          j. No federal or state agency, including the Securities and Exchange
Commission or the securities regulatory agency of any state, has approved or
disapproved the Units, passed upon or endorsed the merits of such investments,
or made any finding or determination as to the fairness of the Units for private
investment.

     3. Successors and Assigns. This Subscription Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and to the successors
and assigns of the Company and to the legal representatives, successors and
permitted assignees of the undersigned.

     4. Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of law.

     5. Counterparts. This Subscription Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

[Signatures on Next Page]

2

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned has executed this Subscription
Agreement.

     DATED: _______________, 2012

Number of Units Subscribed: Price Per Unit Total Purchase Price   $.30  


  By:     Signature of Investor               Print Name of Investor      
Address:                     SSN (or EIN):               By:     Signature of
Co-Investor (if any)               Print Name of Co-Investor (if any)      
Address:            

Agreed to and accepted by Santa Fe Gold Corporation
as of the ___ day of ___________, 2012.

By:     Name: W. Pierce Carson   Title:  President  

INSTRUCTIONS FOR “COMPLETION”

To purchase Units in the offering you must complete, date and execute the
Subscription Agreement provided and return it, along with a check made payable
to "Santa Fe Gold Corporation" for the full subscription amount to us at the
following address:

Santa Fe Gold Corporation 1128 Pennsylvania NE, Suite 200 Albuquerque, NM 87110
Attn: Michael Martinez

3

--------------------------------------------------------------------------------

Alternatively, you may mail your executed Subscription Agreement and wire
transfer payment directly to the Company's bank account. Following is the
account information for wire transfer payments:

Name of Bank: Bank of America Branch Number: 33 Address: 5007 North Dysart Road,
Litchfield Park, Arizona 85340 Phone Number: (623) 547-4700     ABA Routing No:
026 009 593 Account No: 000 135 725 157 SWIFT Code: BOFAUS3N Name on Account:
Santa Fe Gold Corporation   1128 Pennsylvania NE, Suite 200   Albuquerque, NM
87110

Important: Payment of the full subscription price for Units must be included
with the Subscription Agreement or wire transferred to the Company's bank
account.

4

--------------------------------------------------------------------------------